Sedgwick, J.,
dissenting.
I cannot concur in reversing the judgment of conviction. The grand larceny statute and the automobile statute describe the same offense, except that, if the article stolen is an automobile, then value need not bo proved. The information (which referred to no statute) alleged facts which, if true, made the defendaut guilty under either statute. ■ The information charged every element of the crime of stealing an automobile under the statute. The crime which defendant committed, if guilty, was properly charged under either the grand larceny or the automobile statute. The information was good under either.
*92The majority opinion cites cases from other states which, in construing statutes entirely different from ours, decide that “the trial judge is simply a ministerial officer, ’ ’ under their indeterminate sentence act, and from these cases the opinion concludes that the judge is “simply before the jury to administer the edicts of the statute without any discretion whatever;” and that, therefore, the “maximum sentence pronounced by the trial judge is surplusage.” These conclusions are derived from cases like In re Evans, 173 Mich. 25, cited in the majority opinion. In that case the trial court made the maximum sentence less than that fixed by their statute, and when the time fixed by the trial court had expired, the defendant applied for discharge from imprisonment on the ground that his term had expired. The supreme court said: ‘ ‘ The duty imposed on the trial court was not one in which he had any discretion, but was simply a plain ministerial duty. This being so, it would follow that the maximum period of 5 years, fixed by the trial court, is a nullity, and should be rejected as surplusage, and the remainder of the sentence read in connection with the statute, which fixes the maximum period at 15 years. * . * * As soon as sentence was pronounced upon the petitioner, the statutory maximum penalty became a part of it. It was a legislative fixing, with no power in the trial court to make it more or less, and the fact that he did make it less, either through inadvertence of misapprehension, could no more alter the statutory period than as though he had named a longer period than 15 years.” If our statute is to be construed to have that meaning and effect, which seems doubtful to me, and if the act of the trial judge in attempting to fix the maximum penalty “through inadvertence or misapprehension” was “surplusage,” and the statute fixed the maximum, as the majority opinion holds, why should this judgment be reversed? The Michigan case relied upon decides that such surplusage in the sentence is immaterial, and it *93is clearly right in refusing to regard such a technicality. If the law itself fixed the maximum sentence, as the opinion holds, the sentence is definite. Even if it was necessary that the trial judge should state in the record the sentence which the law fixes, there is no necessity for another trial. The record should he returned to the trial court for correction in that respect, as was done in McCormick v. State, 66 Neb. 337. In that case the court said: “The error in passing judgment on the defendant having occurred subsequent to the verdict of the jury on which the judgment was rendered, the same must he reversed and the cause remanded for the rendition of a valid judgment; following Dodge v. People, 4 Neb. 220; Tracey v. State, 46 Neb. 361; Griffen v. State, 46 Neb. 282; Hornberger v. State, 47 Neb. 40.”
It seems to me that under our statute the judgment entered by the trial court should “not exceed the maximum” provided by the statute, but the trial court may make the maximum less when the plain facts in the case require that the defendant should he protected against the possibility of cruel and unusual punishent. And, if the statute makes the maximum absolute, and “the trial judge is simply a ministerial officer,” so that “the maximum sentence pronounced by the trial judge is surplusage,” as held by the majority opinion, that act of the judge should be disregarded, as was done in the cases cited from other states • in obedience to their statutes. In that case, the judgment should be affirmed. But if the judgment is reversed, the case should be remanded, not for a new trial, hut to correct the supposed technical defect in the sentence, as this court has uniformly heretofore done.
Rose and CoeNish, JJ., concur in this dissent.